Case 17-24454-GLT            Doc 277      Filed 06/27/19 Entered 07/17/19 13:11:57               Desc Main
                                         Document      Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF PENNSYLVANIA


  In re:                                               §
                                                       §
  Withdrawal of Appearances by                         §    MISCELLANEOUS NO.: 19-207
  T. Lawrence Palmer in Various Open                   §
  Cases and Entry of Appearance of                     §
  Replacement Counsel in Various Open                  §
  Cases                                                §



      OMNIBUS ORDER GRANTING LEAVE TO WITHDRAW AND SUBSTITUTE
                APPEARANCES IN VARIOUS PENDING CASES

           AND NOW this _____Day
                        27th          June
                                 of __________, 2019, the Omnibus Motion to Withdraw and

 Substitute Replacement Counsel in various open cases is granted. The Clerk is directed to forthwith enter

 on the docket of each of the cases listed upon Schedule A, and B of this Motion, the withdrawal of the

 Appearance of T. Lawrence Palmer.

           The Clerk is further directed to forthwith enter the appearance of:

                                     Anthony T. Kovalchick
                                     Deputy Attorney General
                                     Office of Attorney General
                                     1251 Waterfront Place
                                     Mezzanine Level
                                     Pittsburgh, PA 15222
                                     (412) 565-2543
                                      PA Attorney I.D. #89056
                                     Email: akovalchick@attorneygeneral.gov


 upon the docket of each of the cases listed on Schedule A of the Motion, and is further directed to enter
Case 17-24454-GLT          Doc 277     Filed 06/27/19 Entered 07/17/19 13:11:57          Desc Main
                                      Document      Page 2 of 2


 the appearance of:

                                   Jenna A. Ratica
                                   Deputy Attorney General
                                   Office of Attorney General
                                   15th Floor, Strawberry Square
                                   Harrisburg, PA 17120
                                   (717) 787-8106
                                   PA Attorney I.D. #326424
                                   Email: jratica@attorneygeneral.gov

 upon the docket of each of the cases listed on Schedule B of the Motion.

                                                 By the Court,



                                                 ________________________
                                                 ________________________________
                                                 Carlota M.Böhm,
                                                 Carlota M. BöhmChief Bankruptcy Judge
                                                 Chief United States Bankruptcy Judge
                                                 FILED
                                                 6/27/19 10:49 am
                                                 CLERK
                                                 U.S. BANKRUPTCY
                                                 COURT - WDPA
